DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 3-5, 8, 9, 11-13, 16, 17, 19-21, 24 and 26-28 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-30 are currently pending for examination.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India (IN) on 02/22/2019. It is noted, however, that applicant has not filed a certified copy of the Application Serial No. 201941007087 application as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments, filed 05/02/2022, with respect to claims 1, 9, 17 and 24 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nunome et al. (US 2022/0069950 A1) hereinafter “Nunome” in view of Babaei et al. (US 2020/0221310 A1) hereinafter “Babaei”.

Regarding claims 1 and 17, Nunome discloses Claim 1 of a method of wireless communication by a user equipment (UE) (see FIG. 5, Terminal 200; see ¶ [0068]), and Claim 17 of a user equipment (UE) (see FIG. 4 and 5, Terminal 200; see ¶ [0055]), comprising: a memory storing instructions; and a processor communicatively coupled with the memory (see FIG. 4; see ¶ [0153], a general-purpose processor or a FPGA), comprising:
transmitting uplink (UL) data to a base station according to a configured grant configuration which configures the UE for autonomous UL data transmission over multiple carriers, including at least one carrier in an unlicensed frequency spectrum, without an explicit UL grant (see FIG. 5, ST 104; see ¶ [0069-70], terminal 200 transmits the uplink data based on the Configured grant configuration information; see ¶ [0035], in an unlicensed band and see ¶ [0029], Configured grant information such as without a UL grant);
determining, based on the configured grant information, a carrier, of the multiple carriers, over which to receive feedback from the base station (see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; see ¶ [0071], base station generates HARQ-ACK information (e.g., ACK or NACK) for the uplink data); and
receiving feedback from the base station on the carrier in response to the transmitting of the UL data (see FIG. 5, ST 106; see ¶ [0071], base station transmits (in other words, feeds back) DFI including the generated HARQ-ACK information to terminal).
Although Nunome discloses transmitting HARQ-ACK information in an unlicensed band, but does not explicitly disclose transmitting the UL data in the unlicensed frequency spectrum.
However, Babaei discloses wherein transmitting the UL data to the base station is over the at least one carrier in the unlicensed frequency spectrum (see ¶ [0377], a wireless device operating in unlicensed bands may be transmitting uplink packets); and
receiving feedback from the base station on the carrier in response to the transmitting of the UL data (see ¶ [0425], DFI may include pending HARQ ACK feedback for prior configured grant transmissions from the same wireless device. DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide transmitting the UL data in the unlicensed frequency spectrum as taught by Babaei, in system of Nunome, so that it would provide to improve performance, latency of data transmission between a gNB and a wireless device (Babaei: see ¶ [0303]).

Regarding claims 2 and 18, the combined system of Nunome and Babaei discloses wherein the configured grant configuration is received from the base station via a downlink (DL) control indicator (DCI) signal (Nunome: see ¶ [0069], the Configured grant configuration  information is notified to terminal 200 by a higher layer signal and Activation DCI; and Babaei: see ¶ [0382], a configured grant by sending DCI).

Regarding claims 3 and 19, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback comprises:
determining the carrier to receive the feedback to include the at least one carrier in the unlicensed frequency spectrum used in the transmitting of the UL data (Nunome: see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; and Babaei: see ¶ [0425], DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).

Regarding claims 4 and 20, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback comprises:
determining the carrier to receive the feedback to include a licensed carrier in a licensed frequency spectrum (Nunome: see ¶ [0152], a case where base station 100 collectively transmits HARQ-ACKs of a plurality of Component Carriers (CCs) to terminal 200).

Regarding claims 5 and 21, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback comprises:
determining the carrier to receive the feedback to include a primary carrier for a subband listen-before-talk (LBT) (Nunome: see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal collectively. This makes it possible, for example, to reduce a load on Listen before talk (LBT); and Babaei: see ¶ [0401], the UE may perform subband LBTs for each unlicensed channel).

Regarding claims 6 and 22, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback comprises:
determining the carrier to receive the feedback to be one of any carrier corresponding to the base station (Nunome: see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; and Babaei: see ¶ [0425], DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).

Regarding claims 7 and 23, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback is based on one of a carrier aggregation (Nunome: see ¶ [0152], base station 100 collectively transmits HARQ-ACKs to terminal 200 at the time of Carrier Aggregation (CA); and Babaei: see ¶ [0190], error correction through HARQ (e.g. one HARQ entity per carrier in case of Carrier Aggregation (CA)).

Regarding claim 8, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to receive the feedback is based on the multiple carriers identified by the configured grant configuration (Nunome: see ¶ [0152], a case where base station 100 collectively transmits HARQ-ACKs of a plurality of Component Carriers (CCs) to terminal 200).

Regarding claims 9 and 24, Nunome discloses Claim 9 of a method of wireless communication by a base station (see FIG. 5, Base Station 100; see ¶ [0068]), and Claim 24 of a base station (see FIG. 3 and 5, Base Station 100; see ¶ [0041]), comprising: a memory storing instructions; and a processor communicatively coupled with the memory (see FIG. 3; see ¶ [0153], a general-purpose processor or a FPGA), comprising:
receiving uplink (UL) data from a user equipment (UE) according to a configured grant configuration which configures the base station to receive autonomous UL data transmission over multiple carriers, including at least one carrier in an unlicensed frequency spectrum, without an explicit UL grant (see FIG. 5, ST 104; see ¶ [0069-70], terminal 200 transmits the uplink data based on the Configured grant configuration information; see ¶ [0035], in an unlicensed band and see ¶ [0029], Configured grant information such as without a UL grant);
determining, based on the configured grant information, a carrier, of the multiple carriers, over which to transmit feedback to the UE (see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; see ¶ [0071], base station generates HARQ-ACK information (e.g., ACK or NACK) for the uplink data); and
transmitting feedback to the UE on the carrier in response to the receiving of the UL data (see FIG. 5, ST 106; see ¶ [0071], base station transmits (in other words, feeds back) DFI including the generated HARQ-ACK information to terminal).
Although Nunome discloses receiving HARQ-ACK information in an unlicensed band, but does not explicitly disclose receiving the UL data in the unlicensed frequency spectrum.
However, Babaei discloses wherein receiving the UL data to the base station is over the at least one carrier in the unlicensed frequency spectrum (see ¶ [0377], a wireless device operating in unlicensed bands may be transmitting uplink packets); and
transmitting feedback to the UE on the carrier in response to the receiving of the UL data (see ¶ [0425], DFI may include pending HARQ ACK feedback for prior configured grant transmissions from the same wireless device. DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide transmitting the UL data in the unlicensed frequency spectrum as taught by Babaei, in system of Nunome, so that it would provide to improve performance, latency of data transmission between a gNB and a wireless device (Babaei: see ¶ [0303]).

Regarding claims 10 and 25, the combined system of Nunome and Babaei discloses wherein the configured grant configuration is received from an upper protocol layer (Nunome: see ¶ [0069], the Configured grant configuration  information is notified to terminal 200 by a higher layer signal and Activation DCI; and Babaei: see ¶ [0382], a configured grant by sending DCI).

Regarding claims 11 and 26, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to transmit the feedback comprises:
determining the carrier to transmit the feedback to include the at least one carrier in the unlicensed frequency spectrum used in the receiving of the UL data (Nunome: see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; and Babaei: see ¶ [0425], DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).
Regarding claims 12 and 27, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to transmit the feedback comprises:
determining the carrier to transmit the feedback to include a licensed carrier in a licensed frequency spectrum (Nunome: see ¶ [0152], a case where base station 100 collectively transmits HARQ-ACKs of a plurality of Component Carriers (CCs) to terminal 200).

Regarding claims 13 and 28, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to transmit the feedback comprises:
determining the carrier to transmit the feedback to include a primary carrier for a subband listen-before-talk (LBT) (Nunome: see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal collectively. This makes it possible, for example, to reduce a load on Listen before talk (LBT); and Babaei: see ¶ [0401], the UE may perform subband LBTs for each unlicensed channel).

Regarding claims 14 and 29, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to transmit the feedback comprises:
determining the carrier to transmit the feedback to be one of any carrier corresponding to the base station (Nunome: see FIG. 5; see ¶ [0035], in an unlicensed band, HARQ-ACK information for a plurality of pieces of uplink data is fed back to a terminal; and Babaei: see ¶ [0425], DFI may include HARQ ACK feedback for scheduled UL transmissions using HARQ IDs configured for NR-unlicensed configured grant transmission).

Regarding claims 15 and 30, the combined system of Nunome and Babaei discloses wherein the determining of the carrier to transmit the feedback is based on one of a carrier aggregation (Nunome: see ¶ [0152], base station 100 collectively transmits HARQ-ACKs to terminal 200 at the time of Carrier Aggregation (CA); and Babaei: see ¶ [0190], error correction through HARQ (e.g. one HARQ entity per carrier in case of Carrier Aggregation (CA)).

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462